Exhibit 13.1 . Management’s Discussion & Analysis of Operations & Financial Condition OVERVIEW Sensient Technologies Corporation (the “Company”) reported record revenue and earnings per share for the year ended December 31, 2012. The Flavors & Fragrances Group and the Color Group also reported record revenue in 2012. The Company’s gross profit margin increased 30 basis points to 31.7% driven by the Color Group’s focus on higher margin business. The Company’s continued investment in sales and technical staff were key drivers in Sensient’s increased revenue and gross margin. The Company’s debt to capital ratio was 23.5% at December 31, 2012, an improvement of 70 basis points. Sensient’s capital expenditures were over $100 million in 2012 as the Company continued to invest in its production facilities and to expand its technical capabilities. Consolidated revenue was $1.46 billion in 2012, an increase of 2.0% from $1.43 billion reported in 2011. Sensient’s operating income was $191.2 million and $190.8 million in 2012 and 2011, respectively. In local currency, 2012 revenue and operating income increased by approximately 4.6% and 2.9%, respectively. Diluted earnings per share were $2.49 in 2012 compared to $2.41 in 2011, an increase of 3.3%. In local currency, earnings per share increased 6.2% in 2012. The Company’s cash flows from operating activities were $139.4 million and $142.9 million in 2012 and 2011, respectively.The Company’s dividend per share was 87 cents in 2012 and 84 cents in 2011. The current quarterly dividend rate of 22 cents was 47% higher than at the beginning of 2006. Capital expenditures were $103.8 million and $72.2 million in 2012 and 2011, respectively, reflecting the Company’s continued investment in its facilities and new technologies. Sensient utilized some of its excess debt capacity to purchase $23.2 million of Company stock during 2012. Even with the increase in capital expenditures and the purchase of Company stock, Sensient’s debt to capital ratio improved to 23.5% at December 31, 2012, from 24.2% at December 31, 2011. In the first quarter of 2013, the Company initiated a broad restructuring program. One component of the plan is to relocate the Flavors & Fragrances Group headquarters to Chicago. This will give Sensient better access to customers, improve access to food industry talent and showcase Sensient’s vast product portfolio in a state-of-the-art facility. This does not involve relocating any of the U.S. Flavors & Fragrances Group production sites. The second component is a profit improvement plan that involves reducing headcount and consolidating several facilities throughout Europe and North America. These changes will not impact the Company’s sales coverage and will result in a more efficient utilization of human and capital resources. The Company expects one-time cash costs between $22 million and $24 million and non-cash costs of approximately $8 million to be recorded in the next 12 months. Annual benefits are expected to be approximately $10 million. Additional information on the results is included below. RESULTS OF OPERATIONS 2012 vs. 2011 Sensient’s revenue was $1.46 billion in 2012 and $1.43 billion in 2011. Revenue in the Flavors & Fragrances Group was $875.3 million in 2012, an increase of 2.1% from $857.5 million in 2011. Color Group revenue was $494.1 million in 2012 and $491.9 million in 2011. Corporate & Other revenue, which includes the Company’s operations in the Asia Pacific region, China and certain flavor operations in Central and South America, increased 9.2% in 2012. Foreign currency translation decreased consolidated revenue in 2012 by approximately 2.6%. Additional information on group results can be found in the Segment Information section. The Company’s gross margin was 31.7% in 2012, an increase of 30 basis points from 31.4% in 2011. The impact of increased selling prices and favorable product mix more than offset higher raw material costs in 2012. 15 Selling and administrative expense as a percent of revenue was 18.6% in 2012 compared to 18.1% in 2011. The increase in selling and administrative expenses during 2012 was primarily attributable to the Company’s continued expansion of its sales force to penetrate new and existing markets. Operating income was $191.2 million in 2012 compared to $190.8 million in 2011. The increase was due to the increased revenue and gross margin discussed above. Additional information on group results can be found in the Segment Information section. Interest expense decreased 13.1% to $16.9 million in 2012 from $19.4 million in 2011. The decrease is due to lower average interest rates partially offset by higher average outstanding debt balances. The effective income tax rate was 28.9% in 2012 and 29.7% in 2011. The effective tax rates for both 2012 and 2011 were reduced by discrete items, including the favorable resolution of prior years’ tax matters. In total, these discrete items reduced the effective tax rate for 2012 and 2011 by 2.2% and 2.5%, respectively. Rate before discrete items % % Discrete items %) %) Reported effective tax rate % % The effective tax rate for 2013 is expected to be between 32.0% and 32.5% prior to the recording of any discrete items. SEGMENT INFORMATION The Company determines its operating segments based on information utilized by the chief operating decision maker to allocate resources and assess performance. The Company’s reportable segments consist of the Flavors & Fragrances Group and the Color Group. The results of three additional operating segments, the Asia Pacific Group, the China Group and Flavors &Central & South America, are reported in the Corporate & Other segment. Beginning in 2012, the Company moved certain of its flavor operations in Central and South America into a separate segment, Flavors Central& South America, to give management greater insight into operations in this growing region. The prior year results have been restated as a result of this change. Flavors & FragrancesRevenue for the Flavors & Fragrances Group was $875.3 million in 2012 and $857.5 million in 2011. The Group reported an increase in volumes ($27.2 million) and higher selling prices ($12.0 million), partially reduced by the unfavorable impact of foreign currency translation ($21.5 million). Higher selling prices were reported primarily in traditional flavors. The higher volumes were driven by both the traditional and dehydrated flavors businesses in North America. Gross margins were 25.6% of revenue in 2012 and 26.7% in 2011. The decrease was primarily due to higher raw material costs in dehydrated flavors. Selling prices have increased in dehydrated flavors and margins are anticipated to improve in 2013. Flavors & Fragrances Group margins are expected to improve in 2013 as a result of the restructuring program initiated in the first quarter of 2013. The Flavors & Fragrances Group operating income was $123.0 million in 2012 and $129.4 million in 2011. The decrease in operating income was related to operations in North America ($4.8 million), Europe ($1.4 million) and the unfavorable impact of foreign currency translation ($1.7 million), partially offset by higher operating income in Mexico ($1.4 million). The lower profit in North America was driven by the higher raw material costs in dehydrated flavors. The lower profit in Europe was primarily due to higher costs. The higher profit in Mexico was due to favorable product mix combined with higher volumes and selling prices. Operating income as a percent of revenue was 14.1% in 2012 and 15.1% in 2011 primarily for the reasons discussed above. Operating income for the Group is expected to increase in 2013 as a result of the restructuring program initiated in the first quarter of 2013. ColorThe Color Group revenue was $494.1 million in 2012 and $491.9 million in 2011. The increase in revenue was driven by higher sales of non-food colors ($15.4 million) and higher sales of food and beverage colors ($4.9 million), partially offset by the unfavorable impact of foreign currency translation ($18.0 million). The higher sales of both food and beverage colors and non-food colors were driven by higher volumes and higher selling prices. Although sales of OEM inkjet products increased in 2012 from the prior year, the termination of a supply agreement by a major customer is expected to reduce sales of OEM inkjet ink products beginning in 2013. The Group has been working to replace low margin products such as these with higher margin, value-added products. Gross margin for the Color Group increased 250 basis points to 37.6% in 2012 compared to 35.1% in 2011. Higher selling prices and favorable product mix more than offset increased raw material and manufacturing costs. The 2012 results reflect the Group’s strategy to focus on higher margin products and eliminate lower margin business. 16 Color Group operating income increased 4.3% to $94.1 million from $90.2 million in 2011. The increase in operating income was primarily attributable to higher sales of food and beverage colors ($6.7 million) and non-food colors ($0.6 million), partially reduced by the unfavorable impact of foreign exchange rates ($3.4 million). The higher operating income from food and beverage colors was primarily due to the impact of higher selling prices and favorable product mix. The increase in operating income for non-food colors was primarily due to the higher volumes, higher selling prices and favorable product mix, partially reduced by unfavorable raw material and manufacturing costs. Operating income as a percent of revenue increased 70 basis points to 19.0% from 18.3% in 2011 primarily due to the reasons described above. The Color Group operating income is expected to increase in 2013 as a result of the restructuring program initiated in the first quarter of 2013. Corporate & OtherThe Corporate & Other segment includes the Asia Pacific region, China and, beginning in 2012, certain of the Company’s flavor businesses in Central and South America, combined with the corporate office expenses. The prior results have been restated to reflect this change. Revenue for the Corporate & Other segment was $156.8 million and $143.6 million in 2012 and 2011, respectively. The increase was primarily related to higher volumes in Asia Pacific. The Corporate & Other segment reported operating losses of $25.8 million and $28.8 million in 2012 and 2011, respectively. The improvement in results was primarily due to the profit on higher volumes in Asia Pacific and lower expenses. Costs in the Corporate & Other segment in 2013 are expected to increase due to the recording of restructuring costs related to the plan initiated in the first quarter of 2013. Group performance is evaluated on operating income of the respective business units before restructuring charges which are reported in the Corporate & Other segment. 2011 vs. 2010 Sensient’s revenue increased 7.7% in 2011 to $1.43 billion from $1.33 billion in 2010. Revenue in the Flavors & Fragrances Group was $857.5 million in 2011, an increase of 6.4% from $806.0 million in 2010. Color Group revenue of $491.9 million was 9.9% higher than 2010 revenue of $447.5 million. Corporate & Other revenue increased 14.9% in 2011. The impact of foreign currency translation increased consolidated revenue in 2011 by approximately 2%. Additional information on group results can be found in the Segment Information section. The Company’s gross margin was 31.4% and 30.7% in 2011 and 2010, respectively. The impact of increased selling prices and favorable product mix more than offset the impact of higher raw material costs in 2011. Selling and administrative expense as a percent of revenue was 18.1% in 2011 compared to 17.6% in 2010. In the fourth quarter of 2011, the Company recorded a restructuring charge of approximately $4.8 million, or 0.3% of revenue. The Company also reported a gain of $3.6 million, or 0.3% of revenue, included in selling and administrative expenses related to the revaluation of the previously held equity interest in a business that Sensient obtained controlling interest of during the year. The remaining 50 basis point increase in selling and administrative expenses during 2011 was primarily attributable to the expansion of the Company’s sales force to penetrate new and existing markets. Operating income was $190.8 million in 2011 compared to $174.6 million in 2010, an increase of 9.3%. The increase was due to the increased revenue and gross margin discussed above. Additional information on group results can be found in the Segment Information section. Interest expense decreased 4.6% to $19.4 million in 2011 from $20.4 million in 2010. The decrease is due to lower average outstanding debt balances partially offset by higher interest rates. The effective income tax rate was 29.7% in 2011 and 30.5% in 2010. The effective tax rates for both 2011 and 2010 were reduced by discrete items, including the favorable resolution of prior years’ tax matters. In total, these discrete items reduced the effective tax rate for 2011 and 2010 by 2.5% and 2.4%, respectively. Rate before discrete items % % Discrete items %) %) Reported effective tax rate % % 17 SEGMENT INFORMATION Flavors & FragrancesRevenue for the Flavors & Fragrances Group for 2011 increased 6.4% to $857.5 million from $806.0 million in 2010. The Group reported higher selling prices ($33.9 million) and an increase in volumes ($2.0 million) combined with the favorable impact of foreign currency translation ($15.5 million). Higher selling prices were reported in all businesses and regions. The higher volumes occurred primarily in traditional flavors in North America partially offset by lower volumes in dehydrated flavors. Gross margin increased 60 basis points to 26.7% of revenue in 2011 from 26.1% in 2010. The increase is primarily due to the higher selling prices and favorable product mix which more than offset higher raw material costs. The Flavors & Fragrances Group operating income increased 7.6% to $129.4 million in 2011 from $120.3 million in 2010. The increase in operating income was related to operations in North America ($9.0 million) and the favorable impact of foreign currency translation ($1.8 million) partially offset by lower operating income in Mexico ($1.6 million). The higher profit in North America was driven by the higher selling prices partially offset by higher raw material costs. The lower profit in Mexico was primarily due to unfavorable product mix and higher costs partially offset by higher selling prices. Operating income as a percent of revenue was 15.1% in 2011 and 14.9% in 2010 primarily for the reasons discussed above. ColorThe Color Group revenue increased 9.9% in 2011 to $491.9 million from $447.5 million in 2010. The increase in revenue was driven by higher sales of food and beverage colors ($19.8 million) combined with higher sales of non-food colors ($11.7 million) and the favorable impact of foreign currency translation ($11.8 million). The higher sales of food and beverage colors were driven by higher volumes across all major markets and higher selling prices. The higher sales of non-food colors were primarily due to increased volume. Gross margin for the Color Group increased 70 basis points to 35.1% in 2011 compared to 34.4% in 2010. Higher selling prices and favorable product mix more than offset increased raw material and manufacturing costs. Color Group operating income increased 16.6% to $90.2 million from $77.4 million in 2010. The increase in operating income was primarily attributable to higher sales of food and beverage colors ($4.3 million) and non-food colors ($6.0 million) combined with the favorable impact of foreign exchange rates ($2.4 million). The higher operating income from food and beverage colors was primarily due to the impact of higher selling prices and volumes partially offset by higher raw material costs. The increase in operating income for non-food colors was primarily due to the higher volumes and favorable product mix. Operating income as a percent of revenue increased 100 basis points to 18.3% from 17.3% in 2010 primarily due to the reasons described above. Corporate & OtherRevenue for the Corporate & Other segment was $143.6 million and $124.9 million in 2011 and 2010, respectively. The increase was primarily related to higher volumes in Asia Pacific and higher selling prices in both China and Asia Pacific. The Corporate & Other segment reported operating losses of $28.8 million and $23.2 million in 2011 and 2010, respectively. The change was primarily due to the higher raw material costs in China and higher expenses at Corporate, including the restructuring charge, net of the gain on the revaluation of a previously held equity interest, discussed above. LIQUIDITY AND FINANCIAL POSITION The Company’s financial position remains strong, enabling it to meet cash requirements for operations, acquisitions, capital expansion programs, share repurchases and dividend payments to shareholders. The Company intends to fund working capital requirements, principal and interest payments, acquisitions and other liabilities with cash provided by operations, to the extent available, and short-term and long-term borrowings under new and existing credit facilities. The Company’s ratio of debt to total capital improved to 23.5% at December 31, 2012, compared to 24.2% and 26.2% at December 31, 2011 and 2010, respectively. The improvement in 2012 resulted from an increase in equity partially offset by an increase in debt. 18 In the Consolidated Statements of Cash Flows, the changes in operating assets and liabilities are presented excluding the effects of changes in foreign currency exchange rates, as these do not reflect actual cash flows. Accordingly, the amounts in the Consolidated Statements of Cash Flows do not necessarily correspond with changes in the operating assets and liabilities that are presented in the Consolidated Balance Sheets. Net cash provided by operating activities was $139.4 million in 2012, $142.9 million in 2011 and $155.7 million in 2010. Operating cash flow provided the primary source of funds for operating needs, acquisitions, capital expenditures, shareholder dividends, share repurchases and net debt repayments. The decrease in net cash provided by operating activities in both 2012 and 2011 was primarily due to a higher use of working capital partially offset by the impact of higher earnings. Net cash used in investing activities was $102.7 million in 2012, $74.0 million in 2011 and $55.1 million in 2010. Capital expenditures were $103.8 million in 2012, $72.2 million in 2011 and $55.8 million in 2010. Net cash used in financing activities was $48.8 million in 2012, $52.9 million in 2011 and $97.5 million in 2010. The Company had a net increase in debt of $15.9 million in 2012 and net reductions in debt of $14.2 million in 2011 and $72.6 million in 2010. In 2012, Sensient purchased $23.2 million of Company stock. The Company has paid uninterrupted quarterly cash dividends since commencing public trading in its stock in 1962. The Company’s quarterly dividend was 22 cents per share beginning in the second quarter of 2012 when it was increased from 21 cents per share. Dividends paid per share were 87 cents in 2012, 84 cents in 2011 and 79 cents in 2010. Total dividends paid were $43.4 million, $42.0 million and $39.0 million in 2012, 2011 and 2010, respectively. In 2012, the Company used cash provided by operating activities to fund most of its capital expenditures, dividend payments and purchases of Company stock. In 2011 and 2010, the Company was able to finance capital expenditures and dividend payments and still reduce debt levels.The Company maintains debt levels it considers prudent based on its cash flows, interest coverage and percentage of total debt to total capital. With the exception of the increase in raw material costs discussed above, the impact of inflation on both the Company’s financial position and its results of operations has been minimal and is not expected to significantly affect 2013 results. ISSUER PURCHASES OF EQUITY SECURITIES Sensient purchased 0.6 million shares of Company stock in 2012 for a total cost of $23.2 million. There were no purchases of Company stock in 2011 or 2010. On April 27, 2001, the Board approved a share repurchase program under which the Company is authorized to repurchase up to 5.0 million shares of Company stock in addition to amounts remaining from prior Board authorizations. As of December 31, 2012, 2.4 million shares were available to be repurchased under existing authorizations. The Company’s share repurchase program has no expiration date. CRITICAL ACCOUNTING POLICIES In preparing the financial statements in accordance with accounting principles generally accepted in the U.S., management is required to make estimates and assumptions that have an impact on the asset, liability, revenue and expense amounts reported. These estimates can also affect supplemental information disclosures of the Company, including information about contingencies, risk and financial condition. The Company believes, given current facts and circumstances, that its estimates and assumptions are reasonable, adhere to accounting principles generally accepted in the U.S. and are consistently applied. Inherent in the nature of an estimate or assumption is the fact that actual results may differ from estimates and estimates may vary as new facts and circumstances arise. The Company makes routine estimates and judgments in determining the net realizable value of accounts receivable, inventories, property, plant and equipment, and prepaid expenses. Management believes the Company’s most critical accounting estimates and assumptions are in the following areas: 19 Revenue RecognitionThe Company recognizes revenue (net of estimated discounts, allowances and returns) when title passes, the customer is obligated to pay the Company and the Company has no remaining obligations. Such recognition typically corresponds with the shipment of goods. Goodwill ValuationThe Company reviews the carrying value of goodwill annually utilizing several valuation methodologies, including a discounted cash flow model. The Company completed its annual goodwill impairment test under Accounting Standards Codification (“ASC”) 350, Intangibles – Goodwill and Other, in the third quarter of 2012. In conducting its annual test for impairment, the Company performed a qualitative assessment of its previously calculated fair values for each of its reporting units and compared each of these values to the net book value of each reporting unit. Fair value is estimated using both a discounted cash flow analysis and an analysis of comparable company market values. If the fair value of a reporting unit exceeds its net book value, no impairment exists. The Company has three reporting units that had goodwill recorded and were tested for impairment. The Flavors & Fragrances reporting unit and the Asia Pacific reporting unit had fair values that were over 100% above their respective net book values. The fair value of the Color reporting unit had a fair value that was over 30% above its net book value. Changes in estimates of future cash flows caused by items such as unforeseen events or changes in market conditions could negatively affect the reporting units’ fair value and result in an impairment charge. Income TaxesThe Company estimates its income tax expense in each of the taxing jurisdictions in which it operates. The Company is subject to a tax audit in each of these jurisdictions, which could result in changes to the estimated tax expense. The amount of these changes would vary by jurisdiction and would be recorded when probable and estimable. These changes could impact the Company’s financial statements. Management has recorded valuation allowances to reduce its deferred tax assets to the amount that is more likely than not to be realized. Examples of deferred tax assets include deductions, net operating losses and tax credits that the Company believes will reduce its future tax payments. In assessing the future realization of these assets, management has considered future taxable income and ongoing tax planning strategies. An adjustment to the recorded valuation allowance as a result of changes in facts or circumstances could result in a significant change in the Company’s tax expense. The Company does not provide for deferred taxes on unremitted earnings of foreign subsidiaries which are considered to be invested indefinitely. Commitments and ContingenciesThe Company is subject to litigation and other legal proceedings arising in the ordinary course of its businesses or arising under provisions related to the protection of the environment. Estimating liabilities and costs associated with these matters requires the judgment of management, who rely in part on information from Company legal counsel. When it is probable that the Company has incurred a liability associated with claims or pending or threatened litigation matters and the Company’s exposure is reasonably estimable, the Company records a charge against earnings. The Company recognizes related insurance reimbursement when receipt is deemed probable.The Company’s estimate of liabilities and related insurance recoveries may change as further facts and circumstances become known. MARKET RISK FACTORS The Company is exposed to market risks, including changes in interest rates, currency exchange rates and commodity prices. To manage the volatility relating to these exposures on a consolidated basis, the Company nets the exposures to take advantage of natural offsets. The Company also enters into various derivative transactions for some of the remaining exposures pursuant to the Company’s policies covering hedging practices. The financial impacts of these hedging instruments are offset by corresponding changes in the underlying exposures being hedged. The Company does not hold or issue derivative financial instruments for trading purposes. Note 1 and Note 5 to the Consolidated Financial Statements include a discussion of the Company’s accounting policies for financial instruments. 20 A key part of the Company’s strategy is to expand into new geographic markets. Because the Company manufactures and sells its products throughout the world, it is exposed to movements in foreign currency exchange rates. The major foreign currency exposures involve the markets in Western Europe, Mexico and Canada. The primary purpose of the Company’s foreign currency hedging activities is to protect against the volatility associated with foreign currency sales, purchases of materials, and other assets and liabilities created during the normal course of business. The Company generally utilizes foreign exchange contracts with durations of less than 12 months that may or may not be designated as cash flow hedges under ASC 815, Derivatives and Hedging. The net fair value of these instruments, based on dealer quotes, was negligible at December 31, 2012, and an asset of $0.4 million at December 31, 2011. At December 31, 2012, the potential gain or loss in the fair value of the Company’s outstanding foreign exchange contracts, assuming a hypothetical 10% fluctuation in the currencies of such contracts, would be approximately $2.3 million. However, any change in the value of the contracts, real or hypothetical, would be significantly offset by a corresponding change in the value of the underlying hedged items. In addition, this hypothetical calculation assumes that each exchange rate would change in the same direction relative to the U.S. dollar. The Company has certain debt denominated in Swiss Francs and Euros. These non-derivative debt instruments act as partial hedges of the Company’s Swiss Franc and Euro net asset positions. The potential increase or decrease in the annual U.S. dollar interest expense of the Company’s outstanding foreign currency-denominated debt, assuming a hypothetical 10% fluctuation in the currencies of such debt, would be approximately $0.3 million at December 31, 2012. However, any change in interest expense from fluctuations in currency, real or hypothetical, would be significantly offset by a corresponding change in the value of the foreign income before interest. In addition, this hypothetical calculation assumes that each exchange rate would change in the same direction relative to the U.S. dollar. The Company manages its debt structure and interest rate risk through the use of fixed rate and floating rate debt and through the use of derivatives. The Company’s primary exposure is to interest rates in the U.S. and Western Europe. At December 31, 2012, the potential increase or decrease in annual interest expense, assuming a hypothetical 10% fluctuation in interest rates of floating rate debt, would be approximately $0.2. The Company is the purchaser of certain commodities, such as corn, sugar, soybean meal and fruits. The Company generally purchases these commodities based upon market prices that are established with the vendor as part of the purchase process. In general, the Company does not use commodity financial instruments to hedge commodity prices due to a high correlation between the commodity cost and the ultimate selling price of the Company’s products. On occasion, the Company may enter into non-cancelable forward purchase contracts, as deemed appropriate, to reduce the effect of price fluctuations on future manufacturing requirements. CONTRACTUAL OBLIGATIONS The Company is subject to certain contractual obligations, including long-term debt, operating leases, manufacturing purchases and pension benefit obligations. The Company has unrecognized tax benefits of $7.1 million as of December 31, 2012. However, the Company cannot make a reasonably reliable estimate of the period of potential cash settlement of the liabilities and, therefore, has not included unrecognized tax benefits in the following table of significant contractual obligations as of December 31, 2012. PAYMENTS DUE BY PERIOD (in thousands) Total 1 year 2-3 years 4-5 years > 5 years Long-term debt $ Interest payments on long-term debt Operating lease obligations Manufacturing purchase commitments — — Pension funding obligations Total contractual obligations $ 21 NEW PRONOUNCEMENTS In July 2012, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2012-02, Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment. This ASU gives companies the option to perform a qualitative assessment to determine whether further indefinite-lived intangible asset impairment testing is necessary. If, as result of the qualitative assessment, it is determined that it is more likely than not that an indefinite-lived intangible asset is impaired, the quantitative impairment test is required. Otherwise no further testing is required. This ASU is effective for fiscal years beginning after September 15, 2012. The adoption is not expected to have any impact on the Company’s financial condition or results of operations. On January 1, 2012, the Company adopted ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, which requires companies to disclose items of net income, items of other comprehensive income and total comprehensive income either in a single continuous statement or in two separate but consecutive statements. The Company adopted this ASU in 2012 and has included Consolidated Statements of Comprehensive Income for all periods presented. The adoption of this ASU had no impact on the Company’s financial condition or results of operations. In September 2011, the FASB issued ASU No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment, which gives companies the option to perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. The ASU is effective for fiscal years beginning after December 15, 2011, with early adoption permitted. The Company adopted this ASU in 2011, which did not have any impact on its financial statements. OFF-BALANCE SHEET ARRANGEMENTS The Company had no off-balance sheet arrangements as of December 31, 2012. FORWARD-LOOKING STATEMENTS This document contains forward-looking statements that reflect management’s current assumptions and estimates of future economic circumstances, industry conditions, Company performance and financial results. Forward-looking statements include statements in the future tense, statements referring to any period after December 31, 2012, and statements including the terms “expect,” “believe,” “anticipate” and other similar terms that express expectations as to future events or conditions. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for such forward-looking statements. Such forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties and other factors that could cause actual events to differ materially from those expressed in those statements. A variety of factors could cause the Company’s actual results and experience to differ materially from the anticipated results. These factors and assumptions include the pace and nature of new product introductions by the Company’s customers; the Company’s ability to successfully implement its growth strategies; the outcome of the Company’s various productivity-improvement and cost-reduction efforts or other restructuring or relocation activities; changes in costs of raw materials and energy; industry and economic factors related to the Company’s domestic and international business; competition from other suppliers of colors, flavors and fragrances; growth or contraction in markets for products in which the Company competes; terminations and other changes in customer relationships; industry acceptance of price increases; currency exchange rate fluctuations; cost and availability of credit; and the matters discussed above including the critical accounting policies described therein. The Company does not undertake to publicly update or revise its forward-looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. 22 Consolidated Statements of Earnings (in thousands except per share amounts)Years ended December 31, Revenue $ $ $ Cost of products sold Selling and administrative expenses Operating Income Interest expense Earnings Before Income Taxes Income taxes Net Earnings $ $ $ Earnings per share: Basic $ $ $ Diluted $ $ $ Average common shares outstanding: Basic Diluted See notes to consolidated financial statements. 23 Consolidated Statements of Comprehensive Income (in thousands)Years ended December 31, Net earnings $ $ $ Unrealized (loss) gain on cash flow hedges, arising during the periodnet of tax of $471, $356 and $90, respectively ) Reclassification adjustment for cash flow hedges included innet income, net of tax of $335, $272 and $41, respectively ) ) Pension adjustment, net of tax of $1,040, $2,536 and $504, respectively ) Tax effect on losses previously recorded in other comprehensive income — — Foreign currency translation on net investment hedges ) Foreign currency translation on long term intercompany loans ) Other foreign currency translation ) ) Total Comprehensive Income $ $ $ See notes to consolidated financial statements. 24 Consolidated Balance Sheets (in thousands except share and per share amounts)December 31, Assets Current Assets: Cash and cash equivalents $ $ Trade accounts receivable, less allowance for losses of $3,045 and $3,588, respectively Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Other assets Intangible assets – at cost, less accumulated amortization of $14,353 and $13,233, respectively Goodwill Property, Plant and Equipment: Land Buildings Machinery and equipment Construction in progress Less accumulated depreciation ) ) Total assets $ $ Liabilities and Shareholders’ Equity Current Liabilities: Trade accounts payable $ $ Accrued salaries, wages and withholdings from employees Other accrued expenses Income taxes Short-term borrowings Total current liabilities Deferred income taxes Other liabilities Accrued employee and retiree benefits Long-term debt Shareholders’ Equity: Common stock, par value $0.10 a share, authorized 100,000,000 shares; issued 53,954,874 shares Additional paid-in capital Earnings reinvested in the business Treasury stock, 4,264,821 and 4,038,011 shares, respectively, at cost ) ) Accumulated other comprehensive loss ) ) Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. 25 Consolidated Statements of Cash Flows (in thousands)Years ended December 31, Cash Flows from Operating Activities Net earnings $ $ $ Adjustments to arrive at net cash provided by operating activities: Depreciation and amortization Share-based compensation (Gain) loss on assets ) ) Deferred income taxes ) Changes in operating assets and liabilities: Trade accounts receivable ) ) ) Inventories ) ) ) Prepaid expenses and other assets ) ) Accounts payable and other accrued expenses ) Accrued salaries, wages and withholdings from employees ) Income taxes ) ) Other liabilities Net cash provided by operating activities Cash Flows from Investing Activities Acquisition of property, plant and equipment ) ) ) Proceeds from sale of assets Acquisition of new businesses, net of cash acquired — ) — Other investing activities ) ) Net cash used in investing activities ) ) ) Cash Flows from Financing Activities Proceeds from additional borrowings Debt payments ) ) ) Purchase of treasury stock ) — — Dividends paid ) ) ) Proceeds from options exercised and other equity transactions Net cash used in financing activities ) ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ Cash paid during the year for: Interest $ $ $ Income taxes Capitalized interest See notes to consolidated financial statements. 26 Consolidated Statements of Shareholders’ Equity Common Stock Additional Paid-in Capital Earnings Reinvested in the Business Treasury Stock Accumulated Other Comprehensive Income (Loss) (in thousands except share are per share amounts) Shares Amount Balances at December 31, 2009 $ ) $ ) Net earnings Other comprehensive income ) Cash dividends paid – $0.79 per share ) Share-based compensation ) Stock options exercised ) Nonvested stock issued upon vesting ) ) Benefit plans ) Other Balances at December 31, 2010 ) ) Net earnings Other comprehensive income ) Cash dividends paid – $0.84 per share ) Share-based compensation Stock options exercised ) Nonvested stock issued upon vesting ) ) Benefit plans ) Other Balances at December 31, 2011 ) ) Net earnings Other comprehensive income Cash dividends paid – $0.87 per share ) Share-based compensation Stock options exercised 52 ) Nonvested stock issued upon vesting ) ) Benefit plans ) Purchase of treasury stock ) Other ) Balances at December 31, 2012 $ ) $ ) See notes to consolidated financial statements. 27 Notes to Consolidated Financial Statements Years ended December 31, 2012, 2011 and 2010 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of PresentationThe consolidated financial statements include the accounts of Sensient Technologies Corporation and its subsidiaries (the “Company”). All significant intercompany accounts and transactions are eliminated. Sensient Technologies Corporation is a leading global manufacturer and marketer of colors, flavors and fragrances. The Company uses advanced technologies at facilities around the world to develop specialty food and beverage systems, cosmetic and pharmaceutical systems, inkjet and specialty inks and colors, and other specialty and fine chemicals. The Company’s reportable segments consist of the Flavors & Fragrances and Color Groups, which are managed on a products and services basis. The Asia Pacific Group, China Group and certain of the Company’s flavor businesses in Central and South America (Flavors Central & South America), which are managed on a geographic basis, are included in Corporate & Other. Use of EstimatesThe preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets, liabilities, revenue and expenses during the reporting period and the disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. Revenue RecognitionThe Company recognizes revenue (net of estimated discounts, allowances and returns) when title to goods passes, the customer is obligated to pay the Company and the Company has no remaining obligations. Such recognition typically corresponds with the shipment of goods. Cost of Products SoldCost of products sold includes materials, labor and overhead expenses incurred in the manufacture of our products. Cost of products sold also includes charges for obsolete and slow moving inventories, as well as costs for quality control, purchasing and receiving costs, inspection costs, warehousing costs, internal transfer costs, other costs of our internal distribution network and costs incurred for shipping and handling. The Company records fees billed to customers for shipping and handling as revenue. Selling and Administrative ExpensesSelling and administrative expenses primarily include the salaries and related costs for executive, finance, accounting, human resources, information technology, research and development and legal personnel as well as salaries and related costs of salespersons and commissions paid to external sales agents. Cash EquivalentsThe Company considers all highly liquid investments with maturities of three months or less at the date of acquisition as cash equivalents. Accounts ReceivableReceivables are recorded at their face amount, less an allowance for doubtful accounts. The allowance for doubtful accounts is based on customer-specific analysis and general matters such as current assessments of past due balances and economic conditions. Specific accounts are written off against the allowance for doubtful accounts when it is deemed that the receivable is no longer collectible. InventoriesInventories are stated at the lower of cost or market. Market is determined on the basis of estimated realizable values. Cost is determined using the first-in, first-out (“FIFO”) method with the exception of certain locations of the Flavors & Fragrances Group where cost is determined using a weighted average method. Inventories include finished and in-process products totaling $301.6 million and $282.1 million at December 31, 2012 and 2011, respectively, and raw materials and supplies of $141.1 million and $132.4 million at December 31, 2012 and 2011, respectively. Property, Plant and EquipmentProperty, plant and equipment are recorded at cost reduced by accumulated depreciation. Depreciation is provided over the estimated useful life of the related asset using the straight-line method for financial reporting. The estimated useful lives for buildings and leasehold improvements range from 5 to 40 years. Machinery and equipment have useful lives ranging from 3 to 20 years. Interest costs on significant projects constructed or developed for the Company’s own use are capitalized as part of the asset. Goodwill and Other Intangible AssetsThe carrying value of goodwill is evaluated for impairment on an annual basis or when an indicator of impairment occurs. The impairment assessment includes comparing the carrying amount of net assets, including goodwill, of each reporting unit to its respective fair value as of the date of the assessment. Fair value was estimated based upon an evaluation of the reporting unit’s estimated future discounted cash flow as well as the public trading and private transaction valuation multiples for comparable companies. For 2012 and 2011, the Company completed a qualitative assessment noting no indicators of a change in fair value. Such determination of fair value yielded no impairment in 2012, 2011 or 2010. The cost of intangible assets with determinable useful lives is amortized on a straight-line basis to reflect the pattern of economic benefits consumed, ranging from 5 to 20 years. These assets include technological know-how, customer relationships, patents, trademarks and non-compete agreements, among others. 28 Impairment of Long-lived AssetsThe Company reviews long-lived assets for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable. The Company performs undiscounted cash flow analyses to determine if potential impairment exists. If impairment is determined to exist, any related impairment loss is calculated based on the difference between fair value and carrying value. No impairment has been recorded in any of the presented periods. Financial InstrumentsThe Company may use derivative financial instruments for the purpose of hedging currency and interest rate exposures which exist as part of ongoing business operations. As a policy, the Company does not engage in speculative or leveraged transactions, nor does the Company hold or issue financial instruments for trading purposes. Hedge effectiveness is determined by how closely the changes in the fair value of the hedging instrument offset the changes in the fair value or cash flows of the hedged item. Hedge accounting is permitted only if the hedging relationship is expected to be highly effective at the inception of the transaction and on an ongoing basis. Any ineffective portions are recognized in earnings immediately. Interest Rate HedgingThe Company is exposed to interest rate risk through its corporate borrowing activities. The objective of the Company’s interest rate risk management activities is to manage the levels of the Company’s fixed and floating interest rate exposure to be consistent with the Company’s preferred mix. The interest rate risk management program may include entering into interest rate swaps, which qualify as fair value hedges, when there is a desire to modify the Company’s exposure to interest rates. Gains or losses on fair value hedges are recognized in earnings, net of gains and losses on the fair value of the hedged instruments. Cash Flow HedgesThe primary objectives of the foreign exchange risk management activities are to understand and mitigate the impact of potential foreign exchange fluctuations on the Company’s financial results and its economic well-being. Generally, these risk management transactions involve the use of foreign currency derivatives to protect against exposure resulting from recorded accounts receivable and payable. The Company may utilize forward exchange contracts, generally with maturities of less than 12 months, which qualify as cash flow hedges. These foreign exchange contracts are intended to offset the effect of exchange rate fluctuations on recorded intercompany receivables and payables. Gains and losses on these instruments are deferred in accumulated other comprehensive (loss) income (“OCI”) until the underlying transaction is recognized in earnings. The Company’s existing cash flow hedges are highly effective. As a result, any current impact on earnings due to cash flow hedge ineffectiveness is immaterial. Net Investments HedgingThe Company may enter into foreign-denominated debt to be used as a non-derivative instrument to hedge the Company’s net investment in foreign subsidiaries. The change in the carrying amount of the foreign-denominated debt on the Company’s books, attributable to changes in the spot foreign exchange rate, is a hedge of the net investment in its foreign subsidiaries. Changes in the fair value of debt designated as a net investment hedge are recorded in foreign currency translation in OCI. Commodity PurchasesThe Company purchases certain commodities in the normal course of business that result in physical delivery of the goods and, hence, are excluded from Accounting Standards Codification (“ASC”) 815, Derivatives and Hedging. Translation of Foreign CurrenciesFor all significant foreign operations, the functional currency is the local currency. Assets and liabilities of foreign operations are translated into U.S. dollars at current exchange rates. Revenue and expense accounts are translated into U.S. dollars at average exchange rates prevailing during the year. Adjustments resulting from the translation of foreign accounts into U.S. dollars are recorded in foreign currency translation in OCI. Transaction gains and losses that occur as a result of transactions denominated in non-functional currencies are included in earnings and were not significant during the three-year period ended December 31, 2012. Share-Based CompensationShare-based compensation expense is recognized on a straight-line basis over the vesting period of each award recipient. See Note 6, Share-Based Compensation, for additional information. Income TaxesThe Company recognizes a current tax liability or asset for the estimated taxes payable or refundable on tax returns for the current year and a deferred tax liability or asset for the estimated future tax effects attributable to temporary differences and carryforwards. The measurement of current and deferred tax liabilities and assets is based on provisions of enacted tax law. Deferred tax assets are reduced, if necessary, by the amount of any tax benefits for which the utilization of the asset is not considered likely. 29 Earnings Per Share The difference between basic and diluted earnings per share (EPS) is the dilutive effect of stock options and nonvested stock. Diluted EPS assumes that nonvested stock has vested and all dilutive stock options, for which the average market price exceeds the exercise price (in-the-money), are exercised. Stock options for which the exercise price exceeds the average market price (out-of-the-money) have an anti-dilutive effect on EPS, and accordingly, are excluded from the calculation. Weighted-average common shares for the computation of EPS were: (in thousands) Basic weighted-average shares outstanding Diluted weighted-average shares outstanding In 2012 and 2011, there were no anti-dilutive stock options. In 2010, options for 0.1 million shares, with a weighted-average exercise price of $30.07, were excluded from the diluted EPS calculation because their exercise prices were greater than the average market price of the common stock and their inclusion in the calculation would have been anti-dilutive. All earnings per share amounts are presented on a diluted basis unless otherwise noted. Accumulated Other Comprehensive (Loss) IncomeAccumulated OCI is composed primarily of foreign currency translation, pension liability and unrealized gains or losses on cash flow hedges. The components of OCI at December 31 were: (in thousands) Foreign currency translation $ $ ) Pension liability (net of tax) ) ) Unrealized gain on cash flow hedges (net of tax) 35 Accumulated other comprehensive loss $ ) $ ) Research and DevelopmentResearch and development costs are recorded in selling and administrative expenses in the year they are incurred. Research and development costs were $34.7 million, $33.2 million and $30.6 million during the years ended December 31, 2012, 2011 and 2010, respectively. AdvertisingAdvertising costs are recorded in selling and administrative expenses as they are incurred. Advertising costs were $2.2 million, $2.4 million and $1.5 million during the years ended December 31, 2012, 2011 and 2010, respectively. Environmental LiabilitiesThe Company records liabilities related to environmental remediation obligations when estimated future expenditures are probable and reasonably estimable. Such accruals are adjusted as further information becomes available or as circumstances change. Estimated future expenditures are discounted to their present value when the timing and amount of future cash flows are fixed and readily determinable. Recoveries of remediation costs from other parties, if any, are recognized as assets when their receipt is assured. Subsequent EventsThe Company performed an evaluation of subsequent events through the date these financial statements were issued. See Note 12, Subsequent Events, for more information. New PronouncementsIn July 2012, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2012-02, Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment. This ASU gives companies the option to perform a qualitative assessment to determine whether further indefinite-lived intangible asset impairment testing is necessary. If, as result of the qualitative assessment, it is determined that it is more likely than not that an indefinite-lived intangible asset is impaired, the quantitative impairment test is required. Otherwise no further testing is required. This ASU is effective for fiscal years beginning after September 15, 2012. The adoption is not expected to have any impact on the Company’s financial condition or results of operations. On January 1, 2012, the Company adopted ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, which requires companies to disclose items of net income, items of other comprehensive income and total comprehensive income either in a single continuous statement or in two separate but consecutive statements. The Company adopted this ASU in 2012 and has included Consolidated Statements of Comprehensive Income for all periods presented. The adoption of this ASU had no impact on the Company’s financial condition or results of operations. In September 2011, the FASB issued ASU No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment, which gives companies the option to perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. The ASU is effective for fiscal years beginning after December 15, 2011, with early adoption permitted. The Company adopted this ASU in 2011, which did not have any impact on its financial statements. 30 2. ACQUISITIONS There were no acquisitions during 2012. In 2011, the Company acquired the remaining outstanding stock of Les Colorants Wackherr do Brasil (“Les Colorants”), a distributor of cosmetic ingredients in Brazil, for $4.6 million, which is net of the cash acquired. Prior to the acquisition, the Company owned 50% of Les Colorants, a non-controlling interest. ASC 805, Business Combinations, requires that upon acquiring a controlling interest, the acquirer remeasure its previously held interest in the acquiree at its acquisition date fair value and recognize the gain or loss in earnings. The Company revalued its previously held interest in Les Colorants using a market approach and recognized a pre-tax gain of $3.6 million in earnings in the fourth quarter of 2011, included in selling and administrative expense in the Corporate & Other segment in the Consolidated Statement of Earnings. There is no tax impact of the gain. The final allocation of the purchase price for Les Colorants combined with the revaluation of the previously held interest resulted in goodwill and intangibles of $8.7 million. This acquisition has been accounted for as a purchase and the results of the entity’s full operations have been included in the consolidated financial statements in the Color segment since the date of acquisition. Also in 2011, the Company completed the acquisition ofthe remaining outstanding stock of LCW Polska, a cosmetic color and ingredients company located in Poznań, Poland. Prior to the acquisition, the Company owned 75% of LCW Polska. The acquisition is not material to the Company’s consolidated financial statements. 3. GOODWILL AND INTANGIBLE ASSETS At December 31, 2012 and 2011, goodwill is the only intangible asset that is not subject to amortization. The following table summarizes intangible assets with determinable useful lives by major category as of December 31, 2012 and 2011: (in thousands except weighted average amortization years) Weighted Average Amortization Accumulated Accumulated Years Cost Amortization Cost Amortization Technological know-how $ $ ) $ $ ) Customer relationships ) ) Patents, trademarks, non-compete agreements and other ) ) Total finite-lived intangibles $ $ ) $ $ ) Amortization of intangible assets was $1.4 million in 2012 and $1.3 million in both 2011 and 2010. Estimated amortization expense each year for the five years subsequent to December 31, 2012, is $1.3 million in each year from 2013 through 2017. The changes in goodwill for the years ended December 31, 2012 and 2011, by reportable business segment, were as follows: Flavors & Corporate (in thousands) Fragrances Color & Other Consolidated Balance as of December 31, 2010 $ Goodwill of acquired business — — Currency translation impact ) ) ) Balance as of December 31, 2011 Currency translation impact ) Balance as of December 31, 2012 $ 31 4. DEBT Long-term DebtLong-term debt consisted of the following unsecured obligations at December 31: (in thousands) 4.47% senior notes due November 2018 $ $ 4.14% senior notes due November 2017 4.91% senior notes due through May 2017 3.77% senior notes due November 2016 7.31% senior notes due November 2013 5.85% Euro-denominated senior notes due November 2013 Long-term revolving loan agreement Various other notes Less current maturities — — Total long-term debt $ $ In March 2011, the Company entered into an agreement to issue $75 million in fixed-rate, senior notes. These notes were issued in November 2011 at fixed coupon rates of 3.77%, 4.14% and 4.47% per annum with maturities in 2016, 2017 and 2018, respectively. Proceeds from the sale of these notes have been used to repay maturing debt and for general corporate purposes. In April 2011, the Company modified its revolving loan facility. The capacity of the credit facility was increased from $300 million to $350 million and the facility will mature in April 2016. Interest rates on borrowings under the credit facility are at LIBOR plus a margin based on the Company’s leverage ratio. The credit facility was used to repay the Company’s floating rate term loan that would have matured in June 2012 and will be used for future liquidity needs. The borrowings under the long-term revolving loan agreement had an average interest rate of 1.67% and 1.45% for the years ended December 31, 2012 and 2011, respectively. The aggregate amounts of contractual maturities on long-term debt each year for the five years subsequent to December 31, 2012, are as follows: 2013, $62.6 million; 2014, $12.0 million; 2015, $11.7 million; 2016, $131.7 million; and 2017, $91.0 million. The Company has approximately $62.6 million of long-term debt that matures in 2013. It is the Company’s intention to refinance these maturities under the long-term revolving loan agreement and accordingly, that maturing debt has been classified as long-term debt in the Consolidated Balance Sheet. The Company has $247.0 million available under the revolving credit facility and $25.5 million available under other lines of credit from several banks at December 31, 2012. Substantially all of the senior loan agreements contain restrictions concerning interest coverage, borrowings, investments and tangible net worth amounts. The Company is in compliance with all of these restrictions at December 31, 2012. The following table summarizes the Company’s most restrictive loan covenants calculated in accordance with the applicable agreements as of December 31, 2012: (dollars in thousands) Actual Required Debt to EBITDA (Maximum) Net Worth (Minimum) $ $ Interest Coverage (Minimum) The Company has stand-by and trade letters of credit outstanding of $7.5 million and $6.5 million as of December 31, 2012 and 2011, respectively. Short-term BorrowingsThe Company’s short-term borrowings consisted of the following items at December 31: (in thousands) Direct borrowings under the revolving loan agreement $ — $ Uncommitted loans Loans of foreign subsidiaries Total $ $ The weighted-average interest rates on short-term borrowings were 1.98% and 3.19% at December 31, 2012 and 2011, respectively. 5. DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITY The Company may use derivative instruments for the purpose of hedging currency, commodity and interest rate exposures, which exist as part of ongoing business operations. As a policy, the Company does not engage in speculative or leveraged transactions, nor does the Company hold or issue financial instruments for trading purposes. Hedge effectiveness is determined by how closely the changes in the fair value of the hedging instrument offset the changes in the fair value or cash flows of the hedged transaction. Hedge accounting, which generally results in the deferral of derivative gains and losses until such time as the underlying transaction is recognized in net earnings, is permitted only if the hedging relationship is expected to be highly effective at the inception of the transaction and on an ongoing basis. Any ineffective portions are recognized in earnings immediately. 32 The Company manages its exposure to foreign exchange risk by the use of forward exchange contracts to reduce the effect of fluctuating foreign currencies on short-term foreign currency denominated intercompany transactions, non-functional currency raw material purchases, non-functional currency sales and other known foreign currency exposures. These forward exchange contracts generally have maturities of less than twelve months. The Company also uses certain debt denominated in foreign currencies to manage the Company’s net asset positions of its foreign subsidiaries.The Company’s primary hedging activities and their accounting treatment are summarized below: Forward Exchange ContractsThe forward exchange contracts that have been designated as hedges are accounted for as cash flow hedges. The Company had $18.9 million and $27.9 million of forward exchange contracts, designated as hedges, outstanding as of December 31, 2012 and 2011, respectively. Due to the short-term nature of these contracts, the results of these transactions are not material to the financial statements. In addition, the Company utilizes forward exchange contracts that are not designated as cash flow hedges and the results of these transactions are also not material to the financial statements. Net Investment HedgesThe Company has certain debt denominated in Euros and Swiss Francs. These debt instruments have been designated as partial hedges of the Company’s Euro and Swiss Franc net asset positions. Changes in the fair value of this debt attributable to changes in the spot foreign exchange rate are recorded in foreign currency translation in OCI. As of December 31, 2012 and 2011, the total value of the Company’s Euro and Swiss Franc debt designated as net investment hedges was $55.0 million and $98.9 million, respectively. For the years ended December 31, 2012 and 2011, the impact of foreign exchange rates on these debt instruments has increased debt by $1.3 million and decreased debt by $2.5 million, respectively, and these amounts have been recorded as foreign currency translation in OCI. Concentrations of Credit RiskCounterparties to forward exchange contracts consist of large international financial institutions. While these counterparties may expose the Company to potential losses due to the credit risk of non-performance, losses are not anticipated. Concentrations of credit risk with respect to trade accounts receivable are limited by the large number of customers, generally short payment terms and their dispersion across geographic areas. 6. SHARE-BASED COMPENSATION The Company has various stock plans under which employees and directors may be granted nonvested stock. As of December 31, 2012, there were 0.7 million shares available to be granted as nonvested stock under existing stock plans. Previous plans allowed for the granting of non-qualified stock options or incentive stock options. Upon vesting, the stock options allow the participant to purchase common stock at 100% of the market price on the day the options were granted. No options were granted in 2012, 2011 or 2010. Stock options became exercisable over a three-year vesting period, or earlier upon retirement, and expire 10 years from the date of grant. Expense for stock options was recognized on a straight-line basis over three years from the date of grant or over the period from the date of grant until the participant was retirement-eligible, whichever was less. Treasury shares are issued for nonvested stock awards and for the exercise of stock options. The following table summarizes the transactions involving the stock option plans: Weighted- Weighted- (in thousands Average Average Aggregate except exercise Exercise Remaining Intrinsic price and life) Options Price Life (Years) Value Outstanding at December 31, 2009 $ $ Exercised ) Outstanding at December 31, 2010 Exercised ) Outstanding at December 31, 2011 Exercised ) Outstanding at December 31, 2012 $ $ Exercisable at December 31, 2012 $ $ The aggregate intrinsic values of stock options exercised during 2012, 2011 and 2010, were $0.9 million, $1.7 million and $3.9 million, respectively. As of December 31, 2012, all stock options outstanding were vested. 33 The following table summarizes information concerning outstanding and exercisable stock options at December 31, 2012: Range of Exercise Price (in thousands except life and exercise price) $
